Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00524-CV

                                      Vernard GRICE,
                                         Appellant

                                             v.

                     ALAMO COMMUNITY COLLEGE DISTRICT,
                                 Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-17062
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       We ORDER that appellee, Alamo Community College District, recover its costs of this
appeal from appellant, Vernard Grice.

       SIGNED April 24, 2013.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice